           Case 1:19-cv-12607-GAO Document 17 Filed 12/22/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



  UNITED STATES OF AMERICA,
                  Plaintiff
  v.                                                     CASE NO. 19-CV-12607-GAO
  MICHAEL A. TREVISONE, JR.
                         Defendant



                                            ANSWER


       NOW COMES the Defendant, Michael A. Trevisone, Jr., by and through counsel, and

files his answer to the Complaint of the United States of America. The Defendant answers as

follows:

                                     I. Jurisdiction & Venue

       1.      This paragraph consists of legal arguments or conclusions of law that require no

answer. To the extent that the allegations in this paragraph alleges facts, the Defendant is

without sufficient knowledge or information to either admit or deny.

       2.      This paragraph consists of legal arguments or conclusions of law that require no

answer. To the extent that the allegations in this paragraph alleges facts, the Defendant is

without sufficient knowledge or information to either admit or deny.

       3.      Admitted.

                                             II. Facts

       4.       The Defendant reasserts and restates the answers set forth in the previous

paragraphs as if fully set forth herein and incorporates same by reference.



                                            Page 1 of 5
           Case 1:19-cv-12607-GAO Document 17 Filed 12/22/20 Page 2 of 5



          5.    Admitted. As to the terms of the SBA Authorization, the attached document

speaks for itself.

          6.    Admitted. As to the terms of the SBA Loan, the attached document speaks for

itself.

          7.    Admitted. As to the terms of the guaranty, the attached document speaks for itself.

          8.    The Defendant admits that after January 2014, Trevisone Ventures, LLC was no

longer able to make payments on the terms set forth in the SBA Loan.

          9.    The Defendant is without sufficient knowledge or information to either admit or

deny the allegations in this paragraph.

          10.   The Defendant is without sufficient knowledge or information to either admit or

deny the allegations in this paragraph.

                                 III. Count I - Breach of Contract

          11.   The Defendant reasserts and restates the answers set forth in the previous

paragraphs as if fully set forth herein and incorporates same by reference.

          12.   Admitted.

          13.   The Defendant is without sufficient knowledge or information to either admit or

deny the allegations in this paragraph.

          14.   The Defendant admits that he is a guarantor. The Defendant denies the remaining

allegations in this paragraph.

          15.   This paragraph consists of legal arguments or conclusions of law that require no

answer. To the extent an answer is required, the Defendant denies.



                                            Page 2 of 5
         Case 1:19-cv-12607-GAO Document 17 Filed 12/22/20 Page 3 of 5



        16.     This paragraph consists of legal arguments or conclusions of law that require no

answer. To the extent an answer is required, the Defendant denies.

        17.     Denied.

        WHEREFORE, the Defendant respectfully requests that the Court deny each and all of

the requests for relief sought by the Plaintiff.




                                   AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

        By way of affirmative defense, the Defendant states that the Plaintiff has failed to state a

claim upon which relief may be granted.

                                    Second Affirmative Defense

        By way of affirmative defense, the Defendant states that the Plaintiff is barred from

recovery based on the doctrine of laches.

                                     Third Affirmative Defense

        By way of affirmative defense, the Defendant states that the Plaintiff is barred from

recovery based on the statute of limitations.

                                    Fourth Affirmative Defense

        By way of affirmative defense, the Defendant states that the Plaintiff is estopped from

recovering any judgment against the Defendant.




                                              Page 3 of 5
         Case 1:19-cv-12607-GAO Document 17 Filed 12/22/20 Page 4 of 5



                                   Fifth Affirmative Defense

       By way of affirmative defense, the Defendant states that the Plaintiff has waived any and

all rights it may have had against the Defendant.

                                   Sixth Affirmative Defense

       By way of affirmative defense, the Defendant states that the Plaintiff has failed to

mitigate its alleged damages and is not entitled to recovery, or such recovery should be reduced

accordingly.

                                  Seventh Affirmative Defense

       By way of affirmative defense, the Defendant states that the Plaintiff failed to act in good

faith and in a commercially reasonable manner with respect to the sale of the real estate collateral

located at 65 L Street, Boston, MA resulting in a diminished offset against the balance owed

under the loan.

                                  Eighth Affirmative Defense

       The Defendant reserves the right to supplement these affirmative defenses as necessary

resulting from the discovery process.

                                              Respectfully submitted,
                                              Michael A. Trevisone, Jr.,
                                              by counsel,



Date: December 22, 2020                       /s/ Joshua A. Burnett, Esq.
                                              Joshua A. Burnett, Esq.
                                              MA BBO# 677792
                                              BRAUCHER & AMANN, PLLC
                                              764 Chestnut Street
                                              Manchester, NH 03104
                                              Office: 603-486-1530 x105
                                              wamann@ba-lawgroup.com

                                            Page 4 of 5
         Case 1:19-cv-12607-GAO Document 17 Filed 12/22/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on this day I served a true and correct copy of the foregoing document
via the Court's ECF system to counsel for the Plaintiff and to all other parties who have requested
such notice and by mailing same by first-class mail, pre-paid postage to:

       Thomas L. Sooy
       Law Offices of Robert A. Schuerger Co., LPA
       81 South Fifth Street, Suite 400
       Columbus, OH 43215

       John O. Postl, Esq.
       John Postl, P.C.
       221 Mayor Thomas J. McGrath Hwy, Suite 404
       Quincy, MA 02169



Dated: December 22, 2020                      /s/ Joshua A. Burnett, Esq.
                                              Joshua A. Burnett, Esq.




                                            Page 5 of 5
